Citation Nr: 0106887	
Decision Date: 03/08/01    Archive Date: 03/16/01

DOCKET NO.  00-01 956A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for arthritis of multiple joints.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel

INTRODUCTION

The veteran had active military service from January 1951 to 
August 1952 and from May 1957 to May 1976.

The current appeal arose from a March 1999 rating decision by 
the Department of Veterans' Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona.  The RO, in pertinent part, declined to 
reopen the veteran's claim for service connection for 
arthritis of multiple joints on the basis that new and 
material evidence had not been submitted.

The veteran and his wife presented oral testimony before a 
Hearing Officer at the RO in February 2000, a transcript of 
which has been associated with the claims file.

In June 2000 the RO denied entitlement to increased 
disability evaluations for coronary artery disease status 
post coronary artery bypass graft and myocardial infarction, 
chronic obstructive pulmonary disease, bilateral hearing 
loss, tinnitus, left ankle sprain, right ankle sprain, 
bilateral inguinal hernia repair and residuals of frostbite 
of the ears, and service connection for a disorder related to 
Agent Orange exposure.  There has been no notice of 
disagreement in response to the above denials, and such 
claims are not considered part of the current appellate 
review.

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

In his February 2000 substantive appeal to the Board, the 
veteran requested a hearing before a Member of the Board at 
the RO.  While he was afforded a hearing before a Hearing 
Officer at the RO in February 2000, he has never been 
afforded a hearing before a Member of the Board, and such 
hearing request was never withdrawn in writing.

It is a basic principle of veterans' law that the Board shall 
decide an appeal only after affording the claimant an 
opportunity for a hearing.  38 U.S.C.A. § 7107 (West 1991 & 
Supp. 2000).  Pursuant to 38 C.F.R. § 20.700 (2000), a 
hearing on appeal before the Board will be granted if an 
appellant expresses a desire to appear in person.

Under the circumstances, the Board is remanding this case to 
the RO for further development as follows:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

2.  The RO should take appropriate action 
to schedule the veteran for a personal 
hearing before a Member of the Board 
sitting at the RO.  A copy of the notice 
to the veteran of the scheduling of the 
hearing should be placed in the record.

Thereafter, the case should be returned to the Board for 
appellate review.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  

The purpose of this remand is to accord the veteran due 
process of law.  The veteran need take no action until he is 
notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



